Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedell et al (US PGPub 2014/016679 hereinafter referred to as “Bedell”) in view of Nguyen et al. (US PGPub 8,932,495, hereinafter referred to as “Nguyen”).
Bedell discloses the semiconductor method substantially as claimed.  See figures 1A-2 and corresponding text, where Bedell shows, pertaining to claim 1, a method for forming a photovoltaic device, comprising: forming a doped layer (116) directly on a crystalline substrate (132), the doped layer (116) comprising hydrogenated amorphous Si having an opposite dopant conductivity as the substrate (132), the doped layer (116) being formed by sputtering at a temperature that does not impact a crystallinity of the crystalline substrate (figure 1A; [0035], [0054], types of crystalline substrate, [0055-0056], hydrogenated amorphous silicon can be performed by sputtering [0059]) forming a non-crystalline transparent conductive electrode (TCE) layer (118) on the doped layer (116) (figure 1A; [0036]). 
However, Bedell fails to show, flash annealing the TCE layer to crystallize material of the TCE layer at a temperature and for a time period that does not impact said crystallinity of the crystalline substrate.

While Nguyen teaches a rapid thermal anneal RTP process, Nguyen does not expressly disclose (flash annealing) the TCE layer to crystallize material of the TCE layer.
Nevertheless, in the analogous art Nguyen teaches subjecting a further thermal rapid anneal process to a doped transparent conductive oxide under a plasma source at a temperature greater than 300 .degrees C  and with a time period ranging from 1-10 seconds (figure 1; col. 15, lines 5-18; col. 16, lines 30-32, and 59-67; col. 17, lines 1-3). In addition, Nguyen provides the advantages of improving conductivity and mobility of carriers, and improving transparency in the in the visible and near-infrared (NIR) spectra (col. 1, lines 65-67)
 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate, flash annealing the TCE layer to crystallize material of the TCE layer at a temperature and for a time period that does not impact said crystallinity of the crystalline substrate, in the method of Bedell, according to the teachings of Nguyen, since it would have been a mere substitution of one substation of one known process for another process, for the purpose of improving transparency in the in the visible and near-infrared (NIR) spectra as predictable results. See MPEP 2143(I)(B). 


Bedell fails to show, pertaining to claim 1, wherein crystallites formed in the TCE layer by the flash annealing reduces a resistance of an electrode to the doped layer of the photovoltaic device.
However, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993. see MPEP 2112.02.I


Bedell shows, pertaining to claim 2, wherein the TCE layer includes indium tin oxide ([0036]). 

Bedell fails to show, pertaining to claim 3, wherein flash annealing includes a temperature in the range of between about 250 and 350 degrees Celsius. 
While Nguyen teaches a rapid thermal anneal RTP process, Nguyen does not expressly disclose (flash annealing) the TCE layer to crystallize material of the TCE layer.
Nevertheless, in the analogous art Nguyen teaches subjecting a further thermal rapid anneal process to a doped transparent conductive oxide under a plasma source at a temperature greater than 300 .degrees C  and with a time period ranging from 1-10 seconds (figure 1; col. 15, lines 5-18; col. 16, lines 30-32, and 59-67; col. 17, lines 1-3). In addition, Nguyen provides the advantages of improving conductivity and mobility of carriers, and improving transparency in the in the visible and near-infrared (NIR) spectra (col. 1, lines 65-67).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate wherein flash annealing includes a temperature in the range of between about 250 and 350 degrees Celsius, in the method of Bedell, according to the teachings of Nguyen, since it would have been a mere substitution of one substation of one known process for another process, for the purpose of improving transparency in the in the visible and near-infrared (NIR) spectra as predictable results. See MPEP 2143(I)(B). 
Bedell fails to show, pertaining to claim 4, wherein flash annealing includes a temperature of about 300 degrees Celsius for about 3 seconds. 

While Nguyen teaches a rapid thermal anneal RTP process, Nguyen does not expressly disclose (flash annealing) the TCE layer to crystallize material of the TCE layer.
Nevertheless, in the analogous art Nguyen teaches subjecting a further thermal rapid anneal process to a doped transparent conductive oxide under a plasma source at a temperature greater than 300 .degrees C  and with a time period ranging from 1-10 seconds (figure 1; col. 15, lines 5-18; col. 16, lines 30-32, and 59-67; col. 17, lines 1-3). In addition, Nguyen provides the advantages of improving conductivity and mobility of carriers, and improving transparency in the in the visible and near-infrared (NIR) spectra (col. 1, lines 65-67).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to wherein flash annealing includes a temperature of about 300 degrees Celsius for about 3 seconds, in the method of Bedell, according to the teachings of Nguyen, since it would have been a mere substitution of one substation of one known process for another process, for the purpose of improving transparency in the in the visible and near-infrared (NIR) spectra as predictable results. See MPEP 2143(I)(B). 

Bedell fails to explicitly show, pertaining to claim 5, wherein forming the non-crystalline TCE layer includes forming a thickness of between 60-120 nm by one of sputtering, evaporation or chemical vapor deposition.
Bedell teaches forming a range of thicknesses of about 3-20 nm and that thicker layers may be employed using conventional processing techniques ([0049], [0056]).  In addition, Bedell provides the conventional advantages of having a heterojunction solar cell with high efficiency of open circuit voltages [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate wherein forming the non-crystalline TCE layer includes forming a thickness of between 60-120 nm by one of sputtering, evaporation or chemical vapor deposition, in the method of Bedell, according to the teachings of Bedell, with the motivation of having high efficiency of open circuit voltages. 
Bedell shows, pertaining to claim 6, wherein forming the non-crystalline TCE layer includes forming the TCE layer at 50 degrees Celsius or less ([0059]).
Bedell shows, pertaining to claim 7, wherein forming the non-crystalline TCE layer includes forming the TCE layer at room temperature ([0059]).
Bedell shows, pertaining to claim 8, further comprising forming an intrinsic layer (110) between the substrate and the doped layer (figures 1B and 1C; [0036]).
Bedell shows, pertaining to claim 9, further comprising: forming a second doped layer on an opposite side of the substrate from the doped layer (116), the second doped layer (106) having a dopant conductivity the same as that of the substrate (132) (figures 1B and 1C; [0040-0041]); and forming a second TCE layer (119) on the second doped layer (figures 1B and 1C; [0040-0041]).

However, Bedell fails to show, pertaining to claim 10, further comprising: forming the second TCE layer at a temperature less than 150 degrees Celsius; and flash annealing the TCE layer to crystallize material of the second TCE layer at a temperature above 150 degrees Celsius for less than 10 seconds.

While Nguyen teaches a rapid thermal anneal RTP process, Nguyen does not expressly disclose (flash annealing) the TCE layer to crystallize material of the TCE layer.
Nevertheless, in the analogous art Nguyen teaches subjecting a further thermal rapid anneal process to a doped transparent conductive oxide under a plasma source at a temperature greater than 300 .degrees C  and with a time period ranging from 1-10 seconds (figure 1; col. 15, lines 5-18; col. 16, lines 30-32, and 59-67; col. 17, lines 1-3). In addition, Nguyen provides the advantages of improving conductivity and mobility of carriers, and improving transparency in the in the visible and near-infrared (NIR) spectra (col. 1, lines 65-67).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate further comprising: forming the second TCE layer at a temperature less than 150 degrees Celsius; and flash annealing the TCE layer to crystallize material of the second TCE layer at a temperature above 150 degrees Celsius for less than 10 seconds, in the method of Bedell, according to the teachings of Nguyen, since it would have been a mere substitution of one substation of one known process for another process, for the purpose of improving transparency in the in the visible and near-infrared (NIR) spectra as predictable results. See MPEP 2143(I)(B). 

Bedell shows, pertaining 11, further comprising forming a second intrinsic layer (108) between the substrate and the second doped layer (figures 1B and 1C; [0040-0041]).

Bedell shows, pertaining to claim 12, a method for forming a photovoltaic device, comprising: forming a first doped layer (116) directly on a crystalline substrate (132), the first doped layer (116) comprising hydrogenated amorphous Si having an opposite dopant conductivity as the substrate, the first doped layer being formed by sputtering at a temperature no greater than 150°C (figure 1A; [0035], [0054], types of crystalline substrate, [0055-0056], hydrogenated amorphous silicon can be performed by sputtering, [0059], Bedell teaches a temperature close to 200.degrees C and ranges 150-250. degrees C); forming a first non-crystalline transparent conductive electrode (TCE) layer (118) on the first doped layer (116) at a temperature figure 1A; [0036]); forming a second doped layer (108) on an opposite side of the substrate (132) from the first doped layer (116), the second doped layer (108) having a dopant conductivity the same as that of the substrate (figure 1B; [0039-0041]); forming a second TCE layer (119) on the second doped layer (108) at a temperature (figure 1B; [0040-0040]).


However, Bedell fails to show, pertaining to claim 12, forming a first and second non-crystalline transparent conductive electrode (TCO) layer at a temperature less than 150 degrees Celsius; and flash annealing the first and second TCE layer to crystallize material of the TCE layer at a temperature above about 150 degrees Celsius for less than 10 seconds.

While Nguyen teaches a rapid thermal anneal RTP process, Nguyen does not expressly disclose (flash annealing) the TCE layer to crystallize material of the TCE layer.
Nevertheless, in the analogous art Nguyen teaches subjecting a further thermal rapid anneal process to a doped transparent conductive oxide under a plasma source at a temperature greater than 300 .degrees C  and with a time period ranging from 1-10 seconds (figure 1; col. 15, lines 5-18; col. 16, lines 30-32, and 59-67; col. 17, lines 1-3). In addition, Nguyen provides the advantages of improving conductivity and mobility of carriers, and improving transparency in the in the visible and near-infrared (NIR) spectra (col. 1, lines 65-67)
 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate, forming a first and second non-crystalline transparent conductive electrode (TCO) layer at a temperature less than 150 degrees Celsius; and flash annealing the first and second TCE layer to crystallize material of the TCE layer at a temperature above about 150 degrees Celsius for less than 10 seconds, in the method of Bedell, according to the teachings of Nguyen, since it would have been a mere substitution of one substation of one known process for another process, for the purpose of improving transparency in the in the visible and near-infrared (NIR) spectra as predictable results. See MPEP 2143(I)(B). 


Bedell fails to show, pertaining to claim 12, wherein crystallites formed in the TCE layer by the flash annealing reduces a resistance of an electrode to the doped layer of the photovoltaic device.
However, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993. see MPEP 2112.02.I



Bedell shows, pertaining to claim 13, wherein the second doped layer includes hydrogenated amorphous Si and the first and second TCE layers include indium tin oxide ([0036]).


However, Bedell fails to show, pertaining to claim 14, wherein flash annealing includes a temperature in the range of between about 250 and 350 degrees Celsius.

While Nguyen teaches a rapid thermal anneal RTP process, Nguyen does not expressly disclose (flash annealing) the TCE layer to crystallize material of the TCE layer.
Nevertheless, in the analogous art Nguyen teaches subjecting a further thermal rapid anneal process to a doped transparent conductive oxide under a plasma source at a temperature greater than 300 .degrees C  and with a time period ranging from 1-10 seconds (figure 1; col. 15, lines 5-18; col. 16, lines 30-32, and 59-67; col. 17, lines 1-3). In addition, Nguyen provides the advantages of improving conductivity and mobility of carriers, and improving transparency in the in the visible and near-infrared (NIR) spectra (col. 1, lines 65-67)
 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate, wherein flash annealing includes a temperature in the range of between about 250 and 350 degrees Celsius, in the method of Bedell, according to the teachings of Nguyen, since it would have been a mere substitution of one substation of one known process for another process, for the purpose of improving transparency in the in the visible and near-infrared (NIR) spectra as predictable results. See MPEP 2143(I)(B). 


However, Bedell fails to show, pertaining to claim 15, wherein flash annealing includes a temperature of about 300 degrees Celsius for about 3 seconds.

While Nguyen teaches a rapid thermal anneal RTP process, Nguyen does not expressly disclose (flash annealing) the TCE layer to crystallize material of the TCE layer.
Nevertheless, in the analogous art Nguyen teaches subjecting a further thermal rapid anneal process to a doped transparent conductive oxide under a plasma source at a temperature greater than 300 .degrees C  and with a time period ranging from 1-10 seconds (figure 1; col. 15, lines 5-18; col. 16, lines 30-32, and 59-67; col. 17, lines 1-3). In addition, Nguyen provides the advantages of improving conductivity and mobility of carriers, and improving transparency in the in the visible and near-infrared (NIR) spectra (col. 1, lines 65-67)
 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate, wherein flash annealing includes a temperature of about 300 degrees Celsius for about 3 seconds, in the method of Bedell, according to the teachings of Nguyen, since it would have been a mere substitution of one substation of one known process for another process, for the purpose of improving transparency in the in the visible and near-infrared (NIR) spectra as predictable results. See MPEP 2143(I)(B). 


However, Bedell fails to explicitly show, pertaining to claim 16, wherein forming the first TCE layer includes forming a thickness of between 60-120 nm.

Bedell teaches forming a range of thicknesses of about 3-20 nm and that thicker layers may be employed using conventional processing techniques ([0049], [0056]).  In addition, Bedell provides the conventional advantages of having a heterojunction solar cell with high efficiency of open circuit voltages [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate wherein forming the first TCE layer includes forming a thickness of between 60-120 nm by one of sputtering, evaporation or chemical vapor deposition, in the method of Bedell, according to the teachings of Bedell, with the motivation of having high efficiency of open circuit voltages. 


Bedell shows, pertaining to claim 17, wherein forming the first TCE layer comprises sputtering, evaporation or chemical vapor deposition ([0049], [0056]).
Bedell shows, pertaining to claim 18, wherein forming the first and second TCE layers includes forming the TCE layers at 50 degrees Celsius or less ([0059]).

Bedell shows, pertaining to claim 19, wherein forming the first and second TCE layers includes forming the TCE layers at room temperature ([0059]).

Bedell shows, pertaining to claim 20, further comprising forming an intrinsic layer (110), (108) between at least one of the substrate and the first doped layer, and the substrate and the second doped layer (figures 1B and 1C; [0036], [0040-0041]).

Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive. In the Remarks filed on 3/12/21:
Applicant raises the clear issue as to whether Bedell suggest the claimed method that includes the limitation "flash annealing the first and second TCE layers to crystallize TCE material at a temperature above 150 degrees Celsius for less than 10 seconds, wherein crystallites formed in the TCE layer by the flash annealing reduces a resistance of an electrode to the doped layer of the photovoltaic device”.
The Examiner views that Bedell in view of Nguyen does suggest the above limitation.  Specifically, while Nguyen teaches a rapid thermal anneal RTP process, Nguyen does not expressly disclose (flash annealing) the TCE layer to crystallize material of the TCE layer.
Nevertheless, in the analogous art Nguyen teaches subjecting a further thermal rapid anneal process to a doped transparent conductive oxide under a plasma source at a temperature greater than 300 .degrees C  and with a time period ranging from 1-10 seconds (figure 1; col. 15, lines 5-18; col. 16, lines 30-32, and 59-67; col. 17, lines 1-3). In addition, Nguyen provides the advantages of improving conductivity and mobility of carriers, and improving transparency in the in the visible and near-infrared (NIR) spectra (col. 1, lines 65-67).
 
REASONS FOR ALLOWANCE
Claims 1-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method for forming a photovoltaic device, particularly characterized by, wherein the flash annealing step is performed after the composition of the TCE layer is already formed, as detailed in claim 1.  Claims 2-11 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 23, 2021